85 So. 3d 571 (2012)
Carlton Lucius GOODSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-2742.
District Court of Appeal of Florida, First District.
April 19, 2012.
Robert A. Harper, Jr., and Robert A. Harper, III, of Harper & Harper Law Firm, P.A., Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Christine Ann Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
PADOVANO, LEWIS, and WETHERELL, JJ., concur.